MINER, Judge,
dissents.
At issue in this workers compensation case is the establishment of the value of a fringe benefit afforded by Eastern Airlines to an injured flight attendant for the purpose of arriving at the injured worker’s average weekly wage (AWW). The fringe benefit involved is a flight pass which entitled the flight attendant to travel from time to time aboard an Eastern airplane on a seat-available basis for a nominal amount. The majority finds competent substantial evidence to support the JCC’s finding that the benefit should be valued at 8.1 cents per mile for each mile flown on pass. My review of the record reveals no competent substantial evidence to support the JCC’s evaluation of this benefit. Hence, I respectfully dissent.
Section 440.02(21), Florida Statutes (1987) values a fringe benefit for AWW purposes at the “actual cost to the employer.” Although the 8.1 cent figure arrived at by the JCC does represent Eastern’s actual cost of moving an airline seat from point A to point B and while this “cost per available seat mile” may be a useful accounting device for Eastern to use, I question whether it addresses the issue raised in this case: what cost has Eastern incurred by putting its employee in an empty *384seat on a plane that will fly to its destination regardless of the employee’s on-board presence?
By including fixed costs within the 8.1 cent per mile figure (e.g., cost of plane, debt, pilots, landing fees, ground crews and the like) rather than purely incremental passenger costs, (e.g., food, insurance, additional fuel, etc.) it seems to me that the JCC did not take into account what appears to be the basic premise underlying Eastern’s flight pass policy, i.e., no fixed costs will be incurred on behalf of an employee using a travel pass, or, stated otherwise, Eastern will not fly a plane for the benefit of the employee. The only competent substantial evidence I can find concerning Eastern’s actual cost for this benefit appears to be $6.23 average cost per flight, which figure excludes fixed costs. Indeed, Luis Hernandez, the certified public accountant who testified in support of the 8.1 cent per mile figure, conceded that the only information he possessed concerning Eastern’s “actual cost for nonrevenue passengers” was the $6.23 average cost per flight figure.